STEVENS, Chief Judge.
The Claimant suffered an industrially related accident on 28 September 1962, while working alone on a trailer at Mesa Mobile Homes, Inc. This company is a family owned corporation which was controlled by the Claimant and his wife at the date of the accident. Claimant testified that he stepped off a ladder and fell to the ground, landing on his shoulders and head. His attending physician reported he sustained a concussion, and contusions of the head, neck and shoulders.
The issues raised by the Claimant by his petition for writ of certiorari are:
1) Did Claimant suffer permanent physical functional disability as a result of the accident ?
2) Is Claimant in need of further medical treatment?
The Commission issued an Award and Findings on 20 October 1963, awarding accident benefits and temporary compensation until 3 September 1963, and finding that Claimant had no physical disability as a result of the accident. This Award reflected the conclusions of the medical board which examined the Claimant on 3 September 1963. The Claimant filed a motion for rehearing, and a formal hearing was held at which lay and medical testimony was introduced. The evidence presented by the Claimant to substantiate his allegation of continuing symptoms was subjective. No testimony demonstrating objective findings or indicia of symptoms which resulted from Claimant’s industrial accident, appears in the record before us. The medical experts who testified stated they had made no objective findings which would support Claimant’s allegation of physical disability. The medical board specifically concluded that there was no further need for medical examination or treatment.
It is the opinion of this Court that the Award and Findings of the Commission are supported by the evidence.
Award affirmed.
CAMERON and DONOFRIO, JJ., concur.